Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 8, 2015

                                     No. 04-15-00473-CV

      TEXAS DEPARTMENT OF INSURANCE—DIVISION OF WORKERS’
  COMPENSATION AND COMMISSIONER RYAN BRANNAN, in his official capacity,
                            Appellants

                                               v.

                                    David BRUMFIELD,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07374
                            Honorable Larry Noll, Judge Presiding


                                        ORDER

        Appellants’ motion for extension of time to file a reply brief is GRANTED. Appellants’
reply brief is due on January 8, 2016.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court